Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-26, 28-29, and 31-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments submitted 2//10/2021 are persuasive. The prior art, of which Halmo et al. (US 2014/0079980) is an example, does not disclose the accumulative limitations of the independent claims. Specifically, Halmo discloses a pp/pe/pp battery separator, wherein the layers and/or separator may be produced by lamination processes, dry-process co-extruded polymer layers, and other known methods (see paragraph [0080]). Halmo discloses an interface between the pp and pe layers forms (see paragraph [0016]), wherein the pp/pe interface is formed whether the layer is laminated or co-extruded (see paragraph [0061]). 
Although laminated layers and dry-process co-extruded layers are disclosed, the examiner finds that a rejection of at least three dry process microporous layers, at least one of which is a co-extruded multi-layer, wherein the three are then laminated requires a combination of embodiment and methods taught. Therefore any rejection of the instant claims over Halmo is a rejection under 35 USC 103(a). Applicant has successfully overcame a USC 103(a) rejection by claiming unexpected results, wherein at least 3 microporous layers formed by the dry-process, at least one of which is a multi-layer co-extruded, followed by lamination (see Remarks pages 5-9).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721